Case 2:20-cv-05726-ODW-PVC Document 78 Filed 08/10/21 Page 1 of 5 Page ID #:588




 1                                                                                    O
 2
 3
 4
 5
 6
 7
 8
                        United States District Court
 9
                        Central District of California
10
11   SAMANTHA SHAFER, et al.,                   Case № 2:20-CV-5726-ODW (PVCx)
12                     Plaintiffs,              ORDER GRANTING
13         v.                                   MOTION TO STRIKE
                                                AFFIRMATIVE DEFENSES [67]
14   RED TIE, LLC (d/b/a Red Tie
15
     Gentlemen’s Club), et al.,

16                     Defendants.

17
18                               I.     INTRODUCTION
19         On June 26, 2020, Plaintiff Samantha Shafer initiated this action against
20   Defendants Red Tie, LLC and Mike Mudaris for allegedly violating the Fair Labor
21   Standards Act (“FLSA”) by misclassifying workers like herself as independent
22   contractors, failing to pay minimum and overtime wages, and implementing illegal
23   practices regarding the taking and sharing of tips. (Compl. ¶¶ 10–40, ECF No. 1.)
24   Plaintiffs Ida Hurley, Aeja Hurt, and Alexis Jackson opted into the action (ECF
25   Nos. 19–21), and together Plaintiffs filed a First Amended Complaint (“FAC”) adding
26   Defendants Ingrid Goulding and Bob Simoni. (FAC, ECF No. 48). Defendants filed
27   an Answer to the operative FAC, asserting seven affirmative defenses. (Answer to
28   FAC (“Answer”), ECF No. 65.)
Case 2:20-cv-05726-ODW-PVC Document 78 Filed 08/10/21 Page 2 of 5 Page ID #:589




 1          Plaintiffs now move to strike Defendants’ affirmative defenses, and the matter
 2   is fully briefed. (Pls.’ Mot. to Strike Defs.’ Affirmative Defenses (“MTS”), ECF
 3   No. 67; Opp’n, ECF No. 71; Reply, ECF No. 73.) For the reasons discussed below,
 4   the Court GRANTS Plaintiffs’ Motion.1
 5                                   II.        BACKGROUND2
 6          Plaintiffs are dancers who worked at Red Tie, a gentlemen’s club, from
 7   approximately June 2017 to January 2021.               (FAC ¶¶ 14, 32.)         Defendants Mike
 8   Mudaris, Ingrid Goulding, and Bob Simoni are the managers of Red Tie who
 9   “executed the policies regarding payment to dancers/entertainers.” (Id. ¶¶ 16–21.)
10   Plaintiffs allege that Defendants did not pay Plaintiffs on an hourly basis and that
11   Plaintiffs were compensated exclusively through tips from customers. (Id. ¶¶ 36,
12   46–47.) Plaintiffs also allege that Defendants required Plaintiffs to share their earned
13   tips with Defendants and other non-service employees who do not customarily receive
14   tips. (Id. ¶ 47.) Based on the foregoing, Plaintiffs assert five claims for relief:
15   (1) failure to pay minimum wage; (2) failure to pay overtime wages; (3) unlawful
16   taking of tips; (4) illegal kickbacks; and (5) forced tip sharing. (Id. ¶¶ 102–142.)
17          Defendants alleged seven affirmative defenses in response to Plaintiffs’
18   allegations.     (Answer ¶¶ 143–149.)           Following a meet and confer, Defendants
19   consented to striking five of the seven affirmative defenses at issue. (Mot. 3.) In the
20   moving papers, Plaintiff argued in favor of striking these five affirmative defenses,
21   and Defendants confirmed in their opposition that they stipulate to the striking of
22   these five defenses. (Mot. 2–5; Opp’n 1.) Accordingly, only two affirmative defenses
23   remain in dispute: waiver (first affirmative defense) and FLSA good faith and
24   reasonable belief (seventh affirmative defense).
25
26   1
       Having carefully considered the papers filed in connection with the Motion, the Court deemed the
27   matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
     2
       All factual references derive from Plaintiff’s FAC or attached exhibits, unless otherwise noted, and
28   well-pleaded factual allegations are accepted as true for purposes of this Motion. See Ashcroft v.
     Iqbal, 556 U.S. 662, 678 (2009).



                                                       2
Case 2:20-cv-05726-ODW-PVC Document 78 Filed 08/10/21 Page 3 of 5 Page ID #:590




 1                             III.         LEGAL STANDARD
 2         Under Federal Rule of Civil Procedure 12(f), a court may strike an affirmative
 3   defense if it is insufficient or is “redundant, immaterial, impertinent, or scandalous.”
 4   Fed. R. Civ. P. 12(f). An affirmative defense must give the plaintiff fair notice of the
 5   defense.   Wyshak v. City Nat’l Bank, 607 F.2d 824, 827 (9th Cir. 1979).               “To
 6   determine that a defense is insufficient as a matter of law, the court must be convinced
 7   that there are no questions of fact, that any questions of law are clear and not in
 8   dispute, and that under no set of circumstances could the defense succeed.” Ganley v.
 9   County of San Mateo, No. C06-3923 TEH, 2007 WL 902551, at *1 (N.D. Cal.
10   Mar. 22, 2007) (internal quotation marks omitted).
11         Where a district court grants a motion to dismiss, it should generally provide
12   leave to amend unless “it is clear . . . the complaint could not be saved by any
13   amendment.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1034
14   (9th Cir. 2008); see Fed. R. Civ. P. 15(a) (“The court should freely give leave when
15   justice so requires.”).
16                                    IV.     DISCUSSION
17         Plaintiffs assert that the Court should strike Defendants’ first and seventh
18   affirmative defenses because they are too vague to satisfy the fair notice requirement
19   and are improper as a matter of law. (See generally Mot.) As discussed below, the
20   Court agrees that the challenged affirmative defenses fail to provide fair notice, and
21   the Court grants the motion on this basis. Zissa v. County of Los Angeles, No. 2:18-
22   cv-101745-CJC (JDEx), 2019 WL 8060086 at *2 (C.D. Cal. Mar. 7, 2019) (finding
23   that boilerplate recitations of the affirmative defense are not sufficient to put plaintiffs
24   on fair notice of the basis of each affirmative defense).
25   A.    First Affirmative Defense: Waiver
26         Plaintiffs move to strike Defendants’ first affirmative defense of waiver.
27   (Mot. 6.) The defense merely states: “Plaintiff has waived any claims she may have.”
28   (Answer ¶ 143.)      While a “detailed statement of facts” is not required for an




                                                  3
Case 2:20-cv-05726-ODW-PVC Document 78 Filed 08/10/21 Page 4 of 5 Page ID #:591




 1   affirmative defense to sufficiently provide fair notice, fair notice generally requires
 2   that the defendant “set forth the nature and grounds for the affirmative defense.” Loi
 3   Nguyen v. Durham Sch. Servs., L.P., 358 F. Supp. 3d 1056, 1059 (C.D. Cal. 2019).
 4   Here, Defendants’ one-sentence allegation is conclusory and fails to provide any facts
 5   indicating which of the Plaintiffs’ words or conduct indicate waiver. It is therefore
 6   insufficient to provide fair notice to Plaintiffs.
 7         In their Opposition, Defendants attempt to address the deficiency of this
 8   affirmative defense by claiming that the statement refers to the waivers allegedly
 9   signed by Plaintiffs Shafer and Hurt. (Opp’n 3.) However, this claim constitutes
10   material outside the pleadings and may not be considered. See Winebarger v. Pa.
11   Higher Educ. Assistance Agency, 411 F. Supp. 3d 1070, 1082 (“Generally, a district
12   court may not consider any material beyond the pleadings in ruling on a Rule 12(b)(6)
13   motion.”) (quoting Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542,
14   1555 n.19 (9th Cir. 1990)). It remains unclear from the pleadings what the Plaintiffs
15   waived (their substantive rights under FLSA, or their right to participate in a collective
16   action, or something else) and how that waiver took place.
17         Accordingly, the Court strikes Defendants’ first affirmative defense (waiver)
18   with leave to amend. See Manzarek, 519 F.3d at 1034.
19   B.    Seventh Affirmative Defense: Good Faith
20         Plaintiffs move to strike Defendants’ seventh affirmative defense, which asserts
21   that any act or omission in violation of the FLSA was in good faith. (Mot. 7.) The
22   seventh affirmative defense indicates: “Any act or omission giving rise to any liability
23   hereunder . . . was in good faith and . . . defendants had reasonable grounds for
24   believing that their act or omission was not a violation of [FLSA]. Accordingly, the
25   court should award no liquidated damages.” (Answer ¶ 149.)
26         29 U.S.C. § 260 provides that in certain FLSA actions, the court may award no
27   liquidated damages if the employer shows “the act or omission giving rise to [the
28   case] was in good faith and that [the employer] had reasonable grounds for believing




                                                   4
Case 2:20-cv-05726-ODW-PVC Document 78 Filed 08/10/21 Page 5 of 5 Page ID #:592




 1   that [its] act or omission” was not a violation of the FLSA. This provision of the
 2   FLSA makes clear that, to avoid liquidated damages, the employer must act in good
 3   faith and must have a reasonable basis for its belief that it was not violating the law.
 4   Accordingly, a sufficient pleading would set forth the factual basis for the employer’s
 5   good faith belief. Here, Defendants’ purported good faith defense is insufficient
 6   because it sets forth no basis for Defendants’ belief. The defense is conclusory and is
 7   insufficient to provide Plaintiffs with fair notice.
 8         Accordingly, the Court strikes Defendants’ seventh affirmative defense (good
 9   faith) with leave to amend. See Manzarek, 519 F.3d at 1034.
10                                     V.    CONCLUSION
11         For the reasons discussed above, the Court GRANTS Plaintiffs’ Motion to
12   Strike. (ECF No. 67.) The Court STRIKES all seven of Defendants’ affirmative
13   defenses with leave to amend. If Defendants choose to file a First Amended Answer,
14   they must do so no later than fourteen (14) days from the date of this Order.
15
16         IT IS SO ORDERED.
17
18         August 10, 2021
19
20                                 ____________________________________
21                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28




                                                   5
